DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the term “time” appears to been left out after the term “of” and “between”.  The Examiner suggests adding the term.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/697,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference lies in the instant claims do not recite a mask or forming a mask to dewet the polymer in one area and not in the other while the ‘288 application recites wetting or dewetting using a mask as well as potentially including a coupling agent to perform this dewetting process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769).
Anthis et al. (10/643,840) teaches selective deposition onto a first substrate surface relative to a second substrate surface including exposing the substrate to a blocking molecule to selectively apply a layer to the other non-blocked surface (abstract). The first surface and the second surface can be different with one being a dielectric layer and the other being a conductor layer or both being the same material (col. 2, lines 1-38 and col. 7, lines 10-15). The blocking molecule is a SAM or mask and this can be removed after deposition on the exposed area (col. 2, lines 55-62).
Anthis et al. (10/643,840) fails to teach the coating being a solution including a polymer and a solvent and the mask causes dewetting of the applied solution.
Sebastien et al. (2015/0027769) teaches a similar selective deposition process whereby a particle is applied to the substrate on which there is no desired coating and depositing a resin by spin coating whereby the particle (mask) repulses, i.e. non-wettable,


Therefore, it would have been obvious for one skilled in the art to have modified Anthis et al. (10/643,840) process to utilize a SAM/mask prior to applying a resin solution coating as evidenced by Sebastien et al. (2015/0027769) with the expectation of achieving similar success, i.e. selective deposition thereon.
Regarding claim 1, Anthis et al. (10/643,840) teaches first area dielectric and second area conductive (col. 2, lines 1-38).
Regarding claim 2, while Anthis et al. (10/643,840) teaches first area being dielectric and second area being conductor, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of which area is which.
Regarding claim 3, Anthis et al. (10/643,840) teaches the dielectric area being silicon oxide and the conductor area is a metal (col. 4, lines 24-31). Copper and TiN metals are known to be utilized in forming electrical products and would be expected to produce selective deposition thereon.
Regarding claim 4, Sebastien et al. (2015/0027769) teaches a polymer including a solvent for spin coating.
Regarding claim 16, Sebastien et al. (2015/0027769) teaches spin coating the polymer solution and this would have been predetermined to include RPM’s.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Hiraoka et al. (2018/0217312).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fails to teach the solvent being a trifluoroethanol.
Hiraoka et al. (2018/0217312) teaches coating by spin coating a PMMA polymer [0126] using a solvent of trifluoroethanol [0089].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to include a solvent for the PMMA to be trifluoroethanol as evidenced by Hiraoka et al. (2018/0217312) with the expectation of achieving similar success.

Claims 5,7,12,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Lee et al. (2014/0027727).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.

Lee et al. (2014/0027727) teaches spin coating a polymer including a fluorinated pendant group, being an oligomer and including trifluoroethyl and tetrafluoropropyl acrylates [0086].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to include an oligomer polymer having a fluorinated pendant group and including trifluoroethyl and tetrafluoropropyl acrylates as evidenced by Lee et al. (2014/0027727) with the expectation of achieving similar success.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Suzuki (2009/0004507).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fails to teach the polymer including octafluoropentyl acrylates.
Suzuki (2009/0004507) teaches spin coating a polymer including octafluoropentyl acrylates [0086].
.

Claims 11,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Ferrell et al. "Fabrication of Micro and nanoscale polymer structures by soft lithography and spin dewetting.
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fails to teach the claimed polymer for spin coating and the RPM’s as well as the time of spinning.
Ferrell et al. "Fabrication of Micro and nanoscale polymer structures by soft lithography and spin dewetting.  Ferrell et al. teaches spin coating a poly propyl methacrylate (abstract and p. 967) at RPM’s of 3000-4000 for 60m seconds.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to include using PMMA as the polymer for spin coating and spinning at a rate between 3000-4000 for 60 seconds as .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Paxson et al. (2014/0314982).
Features detailed above concerning the teachings of Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) are incorporated here.
Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fails to teach the polymer including perfluoroocytl acrylates.
Paxson et al. (2014/0314982) teaches spin coating a polymer including perfluoroocytl acrylates [0155].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to include an oligomer polymer including perfluoroocytl acrylates as evidenced by Paxson et al. (2014/0314982) with the expectation of achieving similar success.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) further in combination with Etzkorn (2016/0003760).

Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) fails to teach the first material being in an interdigitated pattern having a diameter of the dewetting areas to be smaller than the pitch of the dewetted area and specifically a ratio of D/P of 0.4-0.65.
Etzkorn (2016/0003760) teaches an electrochemical sensor chip having interdigitated electrode pattern with width (D) of 10-50 microns and pitch (P) of 1-100 microns whereby the max values equal D/P of 50 microns/100 microns or 0.5 (abstract and [0097]).
Therefore, it would have been obvious for one skilled in the before the effective filing date of the invention to have modified Anthis et al. (10/643,840) in combination with Sebastien et al. (2015/0027769) process to form the coating on an interdigitated electrode structure having a diameter over pitch of 0.5 meaning a diameter of less than the pitch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        `